[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 718 
Order affirmed, without costs, on the authority of Matter ofSheridan v. McElligott (278 N.Y. 59) and Matter of Phillips
v. McElligott (254 App. Div. 863; affd., 279 N.Y. 792). No opinion.
Concur: LOUGHRAN, FINCH, RIPPEY, SEARS and LEWIS, JJ. LEHMAN, Ch. J., and CONWAY, J., dissent on the ground that the record shows that the Commissioner in this case has failed to make any determination in regard to matters upon which he is required under the statute to pass judgment.